At the outset, I wish to
convey the apologies of President Yoweri Kaguta
Museveni, who was supposed to address the Assembly. He
is unable to come to New York because of other pressing
State duties.
Allow me, on behalf of my delegation, to convey
our warm congratulations to you, Sir, on your election to
the presidency of the General Assembly at its fifty-third
session. Let me pay a special tribute to your predecessor,
Mr. Hennadiy Udovenko of Ukraine, for the excellent
manner in which he presided over the work of the fifty-
second session of the General Assembly. I wish also to
thank the Secretary-General, Mr. Kofi Annan, for all the
endeavours he is undertaking in shaping our Organization
to enable it to effectively meet the challenges of the next
millennium.
The United Nations has been at the forefront of
efforts to tackle problems of international peace and
security and social and economic development. It has
helped many communities around the world attain peace,
greater security and higher standards of living. Africa
faces a number of challenges which must be urgently
addressed. It is a volatile region in which a multiplicity of
conflicts have combined to create a very explosive
atmosphere. Refugee populations have multiplied to
provide a further recipe for future instability. The
situation has been further complicated by large numbers
of internally displaced people. Indeed, a large political
and humanitarian tragedy is taking place in the region.
There is therefore an urgent need for the international
community to support Africa?s efforts to address the
fundamental causes of the conflict.
It has been alleged that ethnic differences are the
prime causes of conflict in the region. My delegation does
not share this view. We believe that poor leadership,
poverty and low levels of economic development in the
region are the main underlying causes. The leadership in
our region must correctly define and analyse the root
causes of the problems and establish clear priorities. It is
also imperative that, for a permanent and durable peace
to prevail in the region, a comprehensive programme of
economic recovery and development be implemented in
Africa. Concerted efforts must therefore be made to
reduce and ultimately eradicate poverty in the world.
In this regard, Uganda had the honour of hosting a
leaders? forum in Kampala in January this year at which
the heads of State and Government of countries in the
eastern, southern and central regions of Africa met and
held discussions with the President of the World Bank.
That meeting, which in many ways was unique and
inspiring, opened a new chapter in Africa?s relations with
18


the Bank. It ushered in a genuine spirit of partnership
between Africa and the Bank. Two of the significant
outcomes of the meeting were, first, the decision that Africa
would be considered a priority development region by the
World Bank and, secondly, a commitment to depoliticize
foreign aid. It was also agreed at the meeting that African
countries must set their own priorities for development. It
is the hope of my delegation that the agreements reached at
the Kampala leaders? forum will be translated into concrete
action by the international community in the near future.
We believe that similar initiatives could be undertaken
together with other organs of the United Nations system.
For too long, international efforts have been expended
on short-term humanitarian programmes, ignoring the long-
term requirements for sustainable peace and development.
Past experience has shown that this approach cannot ensure
durable peace and development. Indeed, as the Secretary-
General noted in his report on the causes of conflict and the
promotion of durable peace and sustainable development in
Africa,
“Preventing such wars is no longer a matter of
defending States or protecting allies. It is a matter of
defending humanity”. (A/52/871, para. 3)
Conflict prevention, including post-conflict peace-
building, requires a sustained effort to infuse funds into the
region. In this regard, we urge serious consideration and
expeditious implementation of the recommendations
contained in the Secretary-General?s report.
The massive cuts in social spending and public
investments, with the attendant high levels of
unemployment, create new centres of discontent and thus
further fuel the embers of conflict. Attempts to impose
conditionalities which are antithetical to the peace process
and the cutting off of aid from weak Governments making
sincere efforts to pursue reconciliation or implement peace
agreements have been counterproductive. My delegation
would wish to argue for “peace-friendly” structural
adjustment programmes, if durable peace and sustainable
development are to be achieved in Africa and elsewhere.
A number of delegations have expressed their views
on the situation in the Great Lakes region with specific
reference to the ongoing crisis in the Democratic Republic
of the Congo. My country was specifically accused of
involvement in the crisis in the Democratic Republic of the
Congo. The facts of the situation in the Democratic
Republic of the Congo are not clear to some member States
of this Assembly. Since, many speakers have raised this
issue, we would like to make the following clarifications.
Uganda?s interest in the situation in the Great Lakes
region has always been and is still based on the
following: the need to ensure total security in all parts of
Uganda and the protection of the lives and property of the
people of Uganda; and the desire to ensure maximum
stability in the Great Lakes region, because instability in
any neighbouring country directly affects our security and
economy.
These concerns are legitimate. Our position on this
crisis therefore reflects our efforts to pursue those
interests. Before the fall of former President Mobutu, it
was not possible for Uganda to get cooperation from the
then Government in Zaire to ensure that Zairian territory
was not used by terrorist organizations to create insecurity
along the Uganda-Zaire border and inside Uganda.
When President Laurent Kabila came to power it
was mutually agreed between Uganda and the Democratic
Republic of the Congo that our two armies would jointly
operate in the eastern part of the Democratic Republic of
the Congo to contain and eventually remove the bandits
who were using the bases they had in the area to
destabilize Uganda. Pursuant to that understanding,
Uganda has since maintained a military presence in the
eastern part of the Democratic Republic of the Congo, in
accordance with the provision of the bilateral agreement
between our two countries. The situation in the
Democratic Republic of the Congo today necessitates that
Uganda must maintain that military presence, which is
crucial for the security of our country and our people.
Let me make it clear to all and sundry that Uganda
has no territorial designs on the Democratic Republic of
the Congo. It is not the primary responsibility of Uganda
to dictate the political arrangements of the Democratic
Republic of the Congo. However, any internal
arrangement in the Democratic Republic of the Congo
which does not take into account the legitimate security
concerns of its neighbours is our concern. We would like
to say that unilateral military intervention by individual
countries or sectional intervention by groups of countries
is unacceptable. These actions are likely to escalate the
problem. If there are good reasons for an intervention, it
should be regional, carried out, for example, through the
Southern African Development Community (SADC), the
Common Market for Eastern and Southern Africa
(COMESA), the Organization of African Unity (OAU) or
19


even the United Nations, and in the context of the peace
initiatives that are already in place.
We would therefore like to stress that there are serious
regional efforts to address the situation in the Democratic
Republic of the Congo. We believe these efforts should be
supported by the entire membership of this Organization
and by all parties that are interested in the conflict and have
a vested interest in peace and security in the Great Lakes
region.
Uganda?s commitment to the full respect for and
universal enjoyment of human rights is well known.
However, we regret that crimes are now being committed
on a daily basis against the people of Uganda by surrogate
forces of the so-called Lord?s Resistance Army (LRA) with
the full knowledge and assistance of their sponsors, who do
not believe in freedom and respect for human rights.
Innocent children are abducted daily, subjected to forced
labour and military service and made victims of other,
similar crimes, with the support of the sponsors of these
terrorist groups. The world awoke to this horrendous crime
at the fifty-fourth session of the United Nations
Commission on Human Rights, when it adopted draft
resolution E/CN.4/1998/L.40, which calls upon the LRA
and its sponsors to release all the abducted children
immediately and unconditionally.
My delegation believes that without external support
the Lord?s Resistance Army would not be in a position to
commit these atrocities and defy international public
opinion on this extremely important matter. We call upon
the international community to intensify pressure on the
countries involved to stop backing these terrorists. On the
other hand, we wish to thank the United Nations bodies,
non-governmental organizations and all others who have
been involved in seeking the freedom of these children. We
hope their efforts will not be in vain.
The United Nations is a vibrant institution for many
reasons, among them its unwavering support for actions
aimed at advancing freedom, peace and security. Today,
terrorism poses a serious threat to these values. Individuals
and organizations whose stock in trade is the violation of
these values roam the globe with impunity. Recent attacks
in East Africa came at a time when we thought the world
had learned the futility of such senseless, wanton murder
and destruction. It is the firm belief of my delegation that
the international community should collectively take action
to deny sanctuary to these savages. Countries known to
harbour such elements should be isolated and punished
severely so that human freedom can be protected. My
delegation further believes that this is an opportune
moment to convene an international conference on
terrorism which must map out strategies to deal with this
escalating problem.
Last year the world had only five declared nuclear
States; today we have seven; next year we may have
more. In essence, such non-proliferation agreements as the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) and the Comprehensive Nuclear-Test-Ban Treaty
(CTBT) have not deterred the emergence of new nuclear
States.
The philosophy of dependence on nuclear weapons
for security is, in a creeping and disturbing fashion,
becoming universal. This situation is creating new dangers
for the survival of mankind. My delegation believes that
a new universal security doctrine needs to evolve. All
nuclear weapons should be eliminated. In line with this
belief, my delegation calls for the adoption of an action
plan for the elimination of all nuclear weapons within a
time-bound framework. Such an approach should be
universal, and not regional or discriminatory, if it is to
achieve the desired goals.
Since the last session of the General Assembly,
several developments have taken place in the international
arena, some of which have offered hope and
encouragement, while others have led to destruction and
despair.
The issue of Western Sahara is of concern to my
delegation. We are concerned by the slow progress
towards the holding of a United Nations-supervised
referendum on the self-determination of the people of that
territory. We appeal to the parties to overcome their
differences and allow a just and impartial referendum to
take place.
On the Lockerbie incident, Uganda welcomes the
initial moves taken in a bid to solve the problem between
the United States of America and the United Kingdom on
the one hand and Libya on the other. We encourage the
Secretary-General to work out comprehensive and clear
arrangements, acceptable to all concerned parties, so that
the matter can finally be resolved.
Today we live in a globalized world. Globalization
has created new opportunities as well as grave risks and
challenges. Its impact has strengthened the developed
countries and weakened the developing countries. Such a
situation does not augur well for international peace and
20


security. There is an urgent need for deliberate policies to
reorient international trade and finance. The crisis in South-
East Asia should serve as a warning to the world of the
catastrophe that inaction will breed. The ever widening gap
between the developed and the developing countries and
among countries in the South could also become a source
of future instability. There should be no delay in addressing
these problems. My delegation calls upon the developed
countries to honour their obligations and increase the
transfer of resources to the developing countries for the
transformation of their economies, so that they may become
equal partners in the global economy.
In the recent past, despite drastic limitations in both
human and financial resources, the United Nations has
responded admirably to the challenges of the era, including
peacekeeping, emergency operations and development. It
has a commendable record which should serve to strengthen
our confidence in the Organization.
As we inch our way into the twenty-first century, we
should translate this confidence into the necessary political
will to strengthen the Organization. We should demonstrate
our faith and dedication to the United Nations and its
component parts by providing it with the resources
necessary to fulfil its immense mandate. Our challenge is
to bequeath to succeeding generations a strong United
Nations, able to guarantee the principles enshrined in the
preamble of its Charter.





